DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated August 18, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Status of Claims
Claim(s) 1, 2, 5-11, 15-17, and 24-33 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 18, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1; cancelation of claim(s) 3, 4, 12-14, and 18-23; and addition of new claim(s) 24-33.  
Applicants elected without traverse Group I, drawn to a unit dosage form comprising a combination of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine, or pharmaceutically acceptable salts thereof, and a pharmaceutically acceptable excipient in the reply filed on August 18, 2022.  The requirement is still deemed proper.  Claim(s) 5-11 and 17 remain withdrawn.  New claims 24-33 are directed to the elected invention and thus are presently under examination.
Claims 1, 2, 15, 16, and 24-33 are presently under examination.

Priority
The present application claims benefit of US Provisional Application No. 62/515,930 filed on June 6, 2017 and claims benefit of foreign priority to GB 1705304.2 filed April 1, 2017.  The effective filing date of the instant application is April 1, 2017. 

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 15, 16, and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (WO 2015/120110 A2, cited in the IDS filed June 26, 2018). 
Regarding claim 1, Sommer teaches alpha-dihydrotetrabenazine (α-HTBZ) is a selective and potent inhibitor of the VMAT2 [00115]; an extended release pharmaceutical composition comprising dihydrotetrabenazine [0085]; in certain embodiments the compositions comprise one or more compounds including:

    PNG
    media_image1.png
    690
    476
    media_image1.png
    Greyscale

Sommer teaches "extended release formulation," refers to a dosage form containing a release controlling excipient [00177].  Thus, Sommer teaches a pharmaceutical composition comprising a combination of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine and a pharmaceutically acceptable excipient.  Moreover, Sommer teaches asymmetric centers exist in the compounds disclosed herein; it should be understood that the invention encompasses all stereochemical isomeric forms, including diastereomeric, enantiomeric, and epimeric forms, as well as D-isomers and L-isomers, and mixtures thereof [00122].
Sommer does not explicitly teach the combination is a scalemic mixture.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize and 1:1 ratio of (+)-α-HTBZ and (-)-α-HTBZ as a starting point for optimizing the amounts of each stereoisomer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of each stereoisomer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ, wherein the composition contains differing amounts of each isomer to arrive at a scalemic mixture base on the fact that optimizing ratios of components within a pharmaceutical composition is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Furthermore, MPEP 2144.05 states:
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In the instant case, a ratio of 1:1 is so close to the 1.1:1 of instant claims 1 and 24-28 and 1.2:1 of instant claims 15 and 29-33, that one skilled in the art would have expected them to have the same properties.
Taken together, all this would result in the composition of claims 1, 15, and 24-33 with a reasonable expectation of success. 

Regarding claims 2 and 16, the Examiner acknowledges that Sommer teaches the disclosed compositions comprise one or more of the following:

    PNG
    media_image2.png
    219
    270
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    241
    270
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    217
    248
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    233
    media_image5.png
    Greyscale

One of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ with no other isomers of dihydrotetrabenazine present from the disclosure of Sommer.
Taken together, all this would result in the composition of claims 2 and 16 with a reasonable expectation of success.
Response to Arguments
The Declaration of Michael Robert Kilbourn under 37 CFR 1.132 filed August 18, 2022 is insufficient to overcome the rejection of record and has been addressed in the response to arguments set forth below.

Applicant argues:
The inventors have found that whereas (-)-α-dihydrotetrabenazine is essentially inactive as a VMAT2 inhibitor, its use in combination with (+)-α-dihydrotetrabenazine has the unexpected effect of enhancing the effect of (+)-α-dihydrotetrabenazine in vivo in animal models for assessing efficacy in treating movement disorders. This effect is believed to be due not to any binding activity against VMAT2 but instead to the binding of (-)-α-dihydrotetrabenazine to proteins other than VMAT2.  Complete blocking of the VMAT2 proteins is considered undesirable as this can lead to unwanted side effects, such as Parkinsonism. The present invention provides plasma levels of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine that are intended to give effective treatment of movement disorders without blocking the VMAT2 proteins to an extent that causes Parkinsonism and similar side effects.  If the skilled person wished to increase the levels of VMAT2 blocking, they could of course simply increase the amounts of (+)-α-dihydrotetrabenazine administered. However, combining (-)-α-dihydrotetrabenazine with (+)-α-dihydrotetrabenazine offers the possibility of increasing therapeutic efficacy in vivo but without increasing the level of VMAT2 blocking and hence without increasing the likelihood of unwanted side effects arising from excessive VMAT2 blocking. An advantage of using (-)-α-dihydrotetrabenazine to boost the in vivo activity of (+)-α-dihydrotetrabenazine is that they have substantially similar or identical physicochemical characteristics (such as stability and ease of formulation) and can be prepared using similar general synthetic routes thereby reducing production costs. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Sommer explicitly teaches in certain embodiments the disclosed compositions comprise one or more of the following: (+)-α-dihydrotetrabenazine, (-)-α-dihydrotetrabenazine, (+)-β-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine.  One of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ with no other isomers of dihydrotetrabenazine present from the disclosure of Sommer from this list of 4 compounds.  Thus, as set forth above, Sommer teaches a composition comprising  (+)-α -DHTBZ and (-)-α-DHTBZ.  Moreover, the skilled artisan would easily envisage a racemic mixture (+/-)(α)-DHTBZ from the selection of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine from the list of 4 stereoisomers.  A racemic mixture would be a 1:1 ratio of (+)-α -DHTBZ and (-)-α-DHTBZ.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize and 1:1 ratio of (+)-α-HTBZ and (-)-α-HTBZ as a starting point for optimizing the amounts of each stereoisomer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of each stereoisomer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ, wherein the composition contains differing amounts of each isomer to arrive at a scalemic mixture base on the fact that optimizing ratios of components within a pharmaceutical composition is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Moreover, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In the instant case, a ratio of 1:1 is so close to the 1.1:1 of instant claims 1 and 24-29 and 1.2:1 of instant claims 15 and 30-33, that one skilled in the art would have expected them to have the same properties.  Applicant has not provided sufficient evidence to support that a composition comprising (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine in ratios of 1.1:1 and 1.2:1 would have significantly different properties as compared to a racemic mixture (e.g. 1:1 mixture).  
Applicant argues:
There is no reason why a skilled person would have envisaged (from Sommer) a scalemic mixture of (+)-α -DHTBZ and (-)-α-DHTBZ.   Even if (for the sake of argument) the skilled person would have easily envisaged a mixture of (+)-α-DHTBZ and (-)-α-DHTBZ (or indeed a mixture of (-)-α-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine, both of which were known to be essentially inactive as VMAT inhibitors) with no other isomers of dihydrotetrabenazine in the list of four compounds being present, this does not mean that the skilled person would have been motivated to form such mixtures and then use them in a pharmaceutical dosage form.  In other words, there is a clear distinction between, on the one hand, envisaging something, and, on the other hand, being motivated to do that thing.  Indeed, for a prima facie case of obviousness to lie, there must be both a motivation to modify reference teachings as proposed, as well as an associated reasonable expectation of success in doing so. See MPEP § 2143. Applicant respectfully asserts that the Examiner has failed to establish a prima facie case of obviousness at least because the Examiner has not provided a plausible reason supporting a motivation to modify Sommer as required to arrive at the claimed invention; and (ii) there is no reasonable expectation of success associated with the modifications that would be required to arrive at the claimed.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Sommer explicitly teaches in certain embodiments the disclosed compositions comprise one or more of the following: (+)-α-dihydrotetrabenazine, (-)-α-dihydrotetrabenazine, (+)-β-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine.  One of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ with no other isomers of dihydrotetrabenazine present from the disclosure of Sommer from this list of 4 compounds.  Thus, as set forth above, Sommer teaches a composition comprising  (+)-α -DHTBZ and (-)-α-DHTBZ.  MPEP 2144.07 states that “[T]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  “[l]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” In the instant case, as set forth above, Sommer explicitly teaches in certain embodiments the disclosed compositions comprise one or more of the following: (+)-α-dihydrotetrabenazine, (-)-α-dihydrotetrabenazine, (+)-β-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine.  It would have been prima facie obvious to select a combination comprising (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine and no other isomer from the list of 4 explicitly listed isomers taught for the same purpose.


Applicant argues:
Given that it was known that the (-) isomers of dihydrotetrabenazine are essentially inactive as VMAT2 inhibitors, there would have been no motivation on the part of the skilled person to combine the two known inactive enantiomers (-)-α-dihydrotetrabenazine and (-)-β-dihydrotetrabenazine in a pharmaceutical dosage form, for the reason that the skilled person would not have expected such a combination to work.  Equally, there would have been no motivation for the skilled person to combine the VMAT2 inactive (-)-α-dihydrotetrabenazine enantiomer with the VMAT2 active (+)-α-dihydrotetrabenazine in a pharmaceutical dosage form because the skilled person would merely have envisaged the disadvantageous dilution of the activity of (+)-α-DHTBZ with inactive (-)-α-DHTBZ.  In order to form a scalemic mixture, the skilled person would have needed either to have purchased the individual (+) and (-) enantiomers, or to synthesize them stereospecifically, or to separate them from mixtures of enantiomers, before combining them to form the scalemic combination. Having gone to the trouble of purchasing or synthesizing pure (+) enantiomer, it would have made no scientific sense to then dilute the active (+)-α-dihydrotetrabenazine enantiomer with the inactive (-)-α-dihydrotetrabenazine enantiomer.  In any event, Sommer does not disclose scalemic combinations of the isomers and therefore it cannot reasonably be said that the skilled person, having read the cited disclosures in Sommer, would have "easily envisaged" scalemic combinations of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine.  Still less would the skilled person have easily envisaged scalemic combinations of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine having the ratio of (+)-α-dihydrotetrabenazine to (-)-α-dihydrotetrabenazine of from 1.1:1 to 20:1 set forth in amended claim 1 or the ratios set out in the dependent claims 24 to 33.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner notes that Yao (cited in a previous Office Action) teaches (-)-α-dihydrotetrabenazine has a binding affinity for VMAT2 23,700±2350 nM or about 23.7 µM.  Thus, (-)-α-dihydrotetrabenazine would be expected to possess some inhibitory activity for VMAT2.    As set forth above, Sommer teaches asymmetric centers exist in the compounds disclosed herein; it should be understood that the invention encompasses all stereochemical isomeric forms, including diastereomeric, enantiomeric, and epimeric forms, as well as D-isomers and L-isomers, and mixtures thereof and starting compounds of particular stereochemistry are either commercially available or can be made and resolved by techniques known in the art [00122].  As set forth above, one of ordinary skill in the art would have easily envisaged a mixture of (+)-α-HTBZ and (-)-α-HTBZ from the disclosure of Sommer.  As set forth above, Sommer teaches the extended-release pharmaceutical composition comprises from about 5 mg to about 250 mg of an active [0020]; in certain embodiments the active ingredient is dihydrotetrabenazine ([0021], [0026], [0051], [0054).  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine within the amounts taught by Sommer.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to optimize the amounts of each stereoisomer within the amounts taught by Sommer to obtain a desired mixture of (+)-α-HTBZ and (-)-α-HTBZ, wherein the composition contains differing amounts of each isomer to arrive at a scalemic mixture base on the fact that optimizing ratios of components within a pharmaceutical composition is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
The Examiner's assertion that "(-)-α-dihydrotetrabenazine would be expected to possess some inhibitory activity for VMA T2" is a mere conclusory statement and flies in the face of the evidence of record which clearly demonstrates that (-)-α-dihydrotetrabenazine is essentially inactive as a VMAT2 inhibitor and, in particular, does not exhibit specific binding to VMAT2 in vivo (see paragraph 10 of the second Kilbourn declaration).  If the Examiner intends to maintain her position regarding the VMAT2 activity of (-)-α-dihydrotetrabenazine, which as of this point, is based solely on her own personal knowledge, and is refuted by Applicant's expert declaration, then Applicant asks that the Examiner explain in her own affidavit why, in her opinion, the observations set out in the Kilbourn declaration are incorrect and how, in her opinion, it would be possible to conclude from the "essentially inactive" in vitro properties described in Yao that (-)-α-dihydrotetrabenazine would be active in vivo. This request is made pursuant to 37 C.F.R. § 1.104(d)(2) ("When a rejection in an application is based on facts within the personal knowledge of an employee of the Office, the data shall be as specific as possible, and the reference must be supported, when called for by the applicant, by the affidavit of such employee, and such affidavit shall be subject to contradiction or explanation by the affidavits of the applicant and other persons"). If the Examiner is unable or unwilling to do this, then Applicant asks that any allegations or assertions based on the Examiner's interpretation of Yao be withdrawn.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner’s assertions are based on the teachings of the prior art and not the Examiner’s own knowledge.  As set forth above, Yao (cited in a previous Office Action) teaches (-)-α-dihydrotetrabenazine has a binding affinity for VMAT2 23,700±2350 nM or about 23.7 µM.  Thus, it is clear that (-)-α-dihydrotetrabenazine binds to VMAT2 based on the teachings of Yao.  Moreover, the teachings of Muller (Expert opinion on investigational drugs, 2015; 24(6):737-742), cited for evidentiary purposes, further support that (-)-α-dihydrotetrabenazine was known in the art to possess VMAT2 inhibitory activity.  Muller teaches each enantiomer of tetrabenazine gives rise to two isomers of this dihydrotetrabenazine metabolite, so there are a total of four isomers at this stage; of these, those derived from α-tetrabenazine are active VMAT2 inhibitors; they contribute to the therapeutic effects of the drug (page 738, right, last paragraph).  Thus, Muller establishes that both α-dihydrotetrabenazine enantiomers were thought to contribute to the therapeutic effects of the drug.


 Applicant argues:
Nowhere in Yuan is there any disclosure of pharmaceutical unit dosage forms comprising a combination of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine, let alone a scalemic combination.  Yuan is primarily concerned with a method for the stereoselective synthesis of (+)-α-dihydrotetrabenazine. Although the stereoselective reduction of (±)-tetrabenazine to give a racemic mixture of (+)-a-dihydrotetrabenazine and (-)-a-dihydrotetrabenazine is described (Example 3) in Yuan, no uses for the racemic mixture are proposed and there is no disclosure or suggestion that the racemic mixture should be presented in a pharmaceutical unit dosage form or used in any therapeutic treatments, or even tested for possible use in a therapeutic context. Thus, following the teachings in Yuan would not result in the in vivo enhancement of (+)-α-dihydrotetrabenazine activity by (-)-α-dihydrotetrabenazine either being observed or produced inherently (for either racemic or scalemic mixtures of the two enantiomers).  Gant discloses a racemic mixture of deuterated (+)-a-dihydrotetrabenazine and (-)-a-dihydrotetrabenazine but does not contain any experimental data relating to either the VMAT2 inhibiting effects of the mixture or any in vivo biological effects of the mixture. Thus, following the specific teachings in Gant would not result in the in vivo enhancement of (+)-a-dihydrotetrabenazine activity by (-)-a-dihydrotetrabenazine either being observed or produced inherently (for either racemic or scalemic mixtures of the two enantiomers).  It is further noted that Gant provides no reason for the skilled person to even consider making a scalemic mixture of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine, let alone testing its in vivo activity, using it in treating movement disorders or formulating it in a pharmaceutical unit dosage form. Still less does it provide any reason to formulate (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine in a pharmaceutical unit dosage form in the ratios set forth in the currently amended claims. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145 states, Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991)  MPEP 2145 further states, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth previously, as evidenced by previously cited references Yuan and Gant, racemic mixtures of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine were known in the art.  Synergy is a property of the combination of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   Thus, the fact that racemic mixtures (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine may have synergistic properties, these properties are inherent to the composition and the mere recognition of said properties in the prior art does not render nonobvious an otherwise known invention.	Moreover, in a review of Study 4, which shows 2 racemic mixtures: 
Group 3: (0.5 mg (+)-α-HTBZ and 0.5 mg (-)-α-HTBZ)
Group 5: (1.0 mg (+)-α-HTBZ and 1.0 mg (-)-α-HTBZ)
and 2 scalemic mixtures:
Group 4: 1.0 mg (+)-α-HTBZ and 0.5 mg (-)-α-HTBZ
Group 6: 1.5 mg (+)-α-HTBZ and 1.0 mg (-)-α-HTBZ
there does not appear to be a significant difference between the racemic mixtures and scalemic mixtures.  Thus, the data provided is insufficient to establish unexpected results for the instantly claimed scalemic mixtures of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine.

Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 15, 16 and 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-8, 10-14, 16-18, and 23-28 of copending Application No. 15/939,831 in view of Yao et al (Eur J Med Chem, 2011; 46:1841-1848, cited in the IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a unit dosage form comprising (+)-β-dihydrotetrabenazine.  (+)-β-dihydrotetrabenazine is a known stereoisomer of the instantly claimed (±)-α-dihydrotetrabenazine as evidenced by Yao, which teaches all eight stereoisomers of dihydrotetrabenazine as VMAT2 inhibitors (title and Table 1).  Yao teaches (+)-α-dihydrotetrabenazine ((2R,3R,11bR)-DHTBZ), (-)-α-dihydrotetrabenazine ((2S,3S,11bS)-DHTBZ), and (+)-β-dihydrotetrabenazine ((2S,3R,11bR)-DHTBZ) have high binding affinity for VMAT2 (see Table 2).  It would have been obvious to one of ordinary skill in the art to substitute one stereoisomer for the other since the prior art teaches how to make each stereoisomer and that each function as VMAT2 inhibitors, resulting in the practice of the instant claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


Claims 1, 2, 15, 16 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10,668,052 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because the previously granted claims are directed a pharmaceutical composition comprising (+)-β-dihydrotetrabenazine in combination with one or both of (-)-α-dihydrotetrabenazine  and (+)-α-dihydrotetrabenazine.  (-)-α-dihydrotetrabenazine and (+)-α-dihydrotetrabenazine are stereoisomers of (+)-β-dihydrotetrabenazine, the instantly claimed compound.  Although the copending claims are directed to a mixture of (+)-β-dihydrotetrabenazine in combination with one or both of (-)-α-dihydrotetrabenazine  and (+)-α-dihydrotetrabenazine, it would be obvious to modify the method of the copending claims to arrive at the method of the instant claims.  Isolation and separation of stereoisomer of known racemate is prima facie obvious unless there are “unexpected results.” In the instant case, the copending application is directed to a method of treating Tourette’s syndrome comprising administering a mixture of stereoisomers, (+)-β-dihydrotetrabenazine in combination with one or both of (-)-α-dihydrotetrabenazine  and (+)-α-dihydrotetrabenazine. In the instantly claimed method, (-)-α-dihydrotetrabenazine and (+)-α-dihydrotetrabenazine is utilized for the same purpose, treating a kinetic movement disorder, Tourette’s syndrome.  Thus, the instantly claimed racemic isomer mixture possesses the same properties as the racemic mixture further comprising (+)-β-dihydrotetrabenazine isomer (i.e. are useful for treating Tourette’s syndrome).

Response to Arguments
With regard to the provisional double patenting rejections of claims 1, 2, 15, 16 and 24-33 on the ground of nonstatutory double patenting as being unpatentable over claim 5-8, 10-14, 16-18, and 23-28 of copending Application No. 15/939,831 in view of Yao et al (Eur J Med Chem, 2011; 46:1841-1848, cited in the IDS), applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.
Applicant’s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 10,668,052 B2 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent 10,668,052 B2 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 10,668,052 B2.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 10,668,052 B2 and no Terminal Disclaimer has been filed, the rejection is maintained.
Conclusion
	Claims 1, 2, 15, 16, and 24-33 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628                                                                                                                                                                                           

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628